USCA11 Case: 20-13535    Date Filed: 09/21/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13535
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:15-cr-00068-PGB-DCI-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

VINCENT B. MCGHEE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (September 21, 2021)

Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-13535            Date Filed: 09/21/2021       Page: 2 of 6



       Vincent McGhee is serving a 94-month prison sentence, imposed in January

2018, for his role as the leader of a scheme to defraud retail stores using stolen

identities. In August 2020, McGhee filed a motion seeking compassionate release

under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), alleging that he was highly

susceptible to severe illness from COVID-19 because of medical conditions

including hypertension, high cholesterol, obesity, coronary artery disease, and a

family history of strokes. He further stated that early release was warranted in light

of his rehabilitation efforts in prison, his family and employment circumstances, and

the Bureau of Prisons’s finding that he was at “minimal” risk to reoffend. 1

       The district court denied McGhee’s motion, reasoning that his medical

conditions, even in light of the risks posed by COVID-19 in prison, did not constitute

“extraordinary and compelling reasons” for relief, as required by § 3582(c)(1)(A)(i).

Then, noting that McGhee had “11 prior felony convictions,” the court further found

that relief was not warranted in any case because granting “release after serving 40%

of his sentence would undermine the statutory purposes of sentencing.”

       On appeal, McGhee argues that the district court failed to adequately explain

its decision or to consider his arguments and the 18 U.S.C. § 3553(a) sentencing


       1
         McGhee also sought release to home confinement under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act), Pub. L. No. 116-136, 134 Stat. 281 (2020). But he does
not challenge the district court’s denial of that request on appeal, so we do not discuss it further.
                                                 2
          USCA11 Case: 20-13535        Date Filed: 09/21/2021    Page: 3 of 6



factors, including his postconviction behavior and rehabilitation, the amount of his

sentence he had served, his health and risk profiles, and the conditions at his facility,

Jesup Satellite Low. He also challenges the court’s determination that he did not

present an extraordinary and compelling reason for relief.

      We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for

an abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).

The court has a “range of choice,” and we cannot reverse just because we might have

decided the matter differently had it been our call to make. Id. Nevertheless,

a district court abuses its discretion if it applies an incorrect legal standard, follows

improper procedures in making the determination, makes findings of fact that are

clearly erroneous, or commits a clear error of judgment. Id. at 911–12. A district

court also abuses its discretion if it fails to “explain its sentencing adequately enough

to allow for meaningful appellate review.” United States v. Johnson, 877 F.3d 993,

997 (11th Cir. 2017). We liberally construe pro se filings. United States v. Webb,

565 F.3d 789, 792 (11th Cir. 2009).

      Under § 3582(c)(1)(A), as amended by the First Step Act, a district court may

grant a defendant’s motion for a sentence reduction “if it finds that . . . extraordinary

and compelling reasons warrant such a reduction” and that a “reduction is consistent

with applicable policy statements” in the Sentencing Guidelines.             18 U.S.C.

§ 3582(c)(1)(A)(i); see United States v. Bryant, 996 F.3d 1243, 1252 (11th Cir.


                                           3
          USCA11 Case: 20-13535      Date Filed: 09/21/2021   Page: 4 of 6



2021), petition for cert. filed, No. 20-1732 (U.S. June 15, 2021) (holding that the

policy statement in U.S.S.G. § 1B.13 is “applicable” and therefore governs all

motions under § 3582(c)(1)(A)(i)). The court also must consider “all applicable”

§ 3553(a) factors, or it abuses its discretion. United States v. Cook, 998 F.3d 1180,

1184 (11th Cir. 2021).

      Here, the district court did not abuse its discretion in denying McGhee’s

motion for compassionate release under the First Step Act. To start, the record is

adequate for appellate review. In denying his motion, the court understood that

McGhee was seeking early release based primarily on “his risk for an adverse

outcome should he contract COVID-19” in light of his medical conditions. It then

explained that his medical conditions did not elevate his risk from COVID-19 to the

level of an extraordinary and compelling reason for release. The court stated that

the risk of contracting COVID-19 in prison alone was not enough, that his medical

conditions—to the extent they were supported by his medical records—were being

treated in custody, and that the BOP had taken steps to minimize the risk of COVID-

19 transmission in its facilities and “ha[d] effectively managed COVID-19” at Jesup

Satellite Low. Separate from this analysis, the district court reasoned that the

§ 3553(a) factors weighed against release because McGhee had 11 prior felony

convictions and “release after serving 40% of his sentence would undermine the

statutory purposes of sentencing,” specifically deterrence.


                                          4
           USCA11 Case: 20-13535           Date Filed: 09/21/2021       Page: 5 of 6



       While the district court did not address each of McGhee’s arguments in detail,

it did more than enough to show that it “considered the parties’ arguments” and the

§ 3553(a) factors and “ha[d] a reasoned basis” for its decision. United States v.

Potts, 997 F.3d 1142, 1145 (11th Cir. 2021). The court’s explanation was adequate

to permit meaningful appellate review. See id.; Johnson, 877 F.3d at 997.

       Next, we agree with the government that it is unnecessary to determine here

whether McGhee’s medical conditions, coupled with the pandemic, constitute an

extraordinary and compelling basis for a sentence reduction.2 That’s because, even

assuming they do, the district court reasonably concluded that early release was not

warranted based on the § 3553(a) factors.

       When the district court entered its order, McGhee had served only 40% of his

sentence. In light of that fact, the court concluded that releasing McGhee would

“undermine the statutory purposes of sentencing,” explicitly referencing his 11 prior

convictions and the need to deter him from reoffending. Moreover, the same judge




       2
         As the government notes, on March 29, 2021, while this case was on appeal, the CDC
issued revised guidance relating to medical conditions and COVID-19, modifying the language it
used to categorize medical risk factors for various listed conditions, including hypertension. See
Centers for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Sept. 2, 2021). This revised guidance also postdates our decision in
United States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021), which relied on the CDC’s prior
guidance to hold that hypertension, coupled with the risk of COVID-19, was not sufficient to
constitute an extraordinary and compelling reason for compassionate release. Because it does not
matter to the ultimate outcome, we need not consider whether the revised guidance affects the
determination of an extraordinary and compelling reason in McGhee’s case.
                                                5
            USCA11 Case: 20-13535         Date Filed: 09/21/2021       Page: 6 of 6



who originally sentenced McGhee denied his compassionate-release motion, so the

judge would have been familiar with the details of McGhee’s case, the relevant

§ 3553(a) factors, and the reasons for the original sentence. See United States v.

Eggersdorf, 126 F.3d 1318, 1323 (11th Cir. 1997) (concluding that the court

adequately considered the § 3553(a) factors in part because “the same district court

judge who sentenced Defendant originally was the one who declined to resentence

him”).

      McGhee points to other factors that may favor early release, but the weight to

give any of the § 3553(a) factors was committed to the district court’s discretion,

United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016), and the court did

not commit a clear error of judgment or otherwise abuse its discretion in concluding

that early release was not warranted. See Harris, 989 F.3d 911–12.

      For these reasons, we affirm.

      AFFIRMED.3




      3
          McGhee’s motion to expedite this appeal is DENIED as moot.

                                              6